               Case 1:18-cv-11230-AKH
       Case 1-18-cv-11230-AKH         Document
                                Document       54 inFiled
                                         53 Filed    NYSD 04/09/21 Page 1 ofPage
                                                            on 04/07/2021    2   1 of 2




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                            ALAN H. SCHEINER
Corporation Counsel                               100 CHURCH STREET                                        Senior Counsel
                                                  NEW YORK, NY 10007                                 Phone: (212) 356-2344
                                                                                                       Fax: (212) 356-3509
                                                                                                     ascheine@law.nyc.gov



                                                                              April 7, 2021
                                                      The April 9, 2021, conference is hereby adjourned. The
                                                      parties may send the stipulation of settlement for review
        BY ECF                                        to HellersteinNYSDChambers@nysd.uscourts.gov for in
        Honorable Alvin K. Hellerstein                camera review.
        United States District Judge
        United States District Court                  So ordered,
        Southern District of New York                 /s/ Alvin K. Hellerstein
        500 Pearl Street                              Alvin K. Hellerstein
        New York, New York 10007                      4/9/21

                             Re:       McKee v. City of New York, et al., 18-CV-11230 (AKH)
        Your Honor:
                      I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, and an attorney assigned to the defense of the above-referenced matter.

                         Defendants write to advise the Court that the parties have reached a settlement
        and to submit the enclosed Stipulation of Dismissal and respectfully request, with the consent of
        plaintiff, that the Court adjourn the status conference scheduled for April 9, 2021 as moot. (In
        addition, our understanding is that plaintiff’s counsel is not available for the conference due to a
        medical appointment.)

                        The Stipulation of Dismissal requests that the Court maintain jurisdiction over the
        matter. Accordingly, pursuant to the Court’s Individual Practices, ¶ 5, defendants respectfully
        request to submit the Stipulation of Settlement to the Court for review in camera and respectfully
        request, with the consent of plaintiff, that the Stipulation of Settlement not be required to be filed
        via ECF. As a result of the Court’s Covid-19 emergency orders there is no apparent means to
        deliver documents to the Court in camera. Therefore, defendants respectfully request leave to do
        so and instructions on how to deliver the stipulation.
        Case 1:18-cv-11230-AKH
Case 1-18-cv-11230-AKH         Document
                         Document       54 inFiled
                                  53 Filed    NYSD 04/09/21 Page 2 ofPage
                                                     on 04/07/2021    2   2 of 2




              The parties thank the court for its consideration of this request.

                                                             Respectfully submitted,

                                                             Alan H. Scheiner /s/
                                                             Alan H. Scheiner
                                                             Senior Counsel




      Encl.

      VIA ECF:
      Oscar Michelen, Esq.
      Cuomo LLC
      200 Old Country Rd.
      Mineola, NY 11501




                                                2
